Name: Political and Security Committee Decision (CFSP) 2019/948 of 29 May 2019 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2018/1791 (EUTM Mali/1/2019)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  EU institutions and European civil service;  defence;  European construction
 Date Published: 2019-06-11

 11.6.2019 EN Official Journal of the European Union L 152/72 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/948 of 29 May 2019 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2018/1791 (EUTM Mali/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions concerning the political control and strategic direction of EUTM Mali, including decisions on the appointment of subsequent EU Mission Force Commanders for EUTM Mali. (2) On 6 November 2018, the PSC adopted Decision (CFSP) 2018/1791 (2), appointing Brigadier General Peter MIROW as the EU Mission Force Commander of EUTM Mali. (3) On 24 April 2019, Austria proposed the appointment of Brigadier General Christian HABERSATTER to succeed Brigadier General Peter MIROW as the EU Mission Force Commander of EUTM Mali as from 12 June 2019. (4) On 24 April 2019, the EU Military Committee supported that recommendation. (5) A decision on the appointment of Brigadier General Christian HABERSATTER should therefore be taken. (6) Decision (CFSP) 2018/1791 should be repealed. (7) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Christian HABERSATTER is hereby appointed as the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 12 June 2019. Article 2 Decision (CFSP) 2018/1791 is hereby repealed. Article 3 This Decision shall enter into force on 12 June 2019. Done at Brussels, 29 May 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2018/1791 of 6 November 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/2/2018) (OJ L 293, 20.11.2018, p. 34).